Per Curiam.

The declaration contains separate demises from each lessor, and upon the trial it was offered, on the part of the plaintiff, to show a separate title in each lessor to a distinct part of the premises in question; and this was objected to and overruled by the judge, and the plaintiff compelled to elect, and proceed upon one count only. Had. the lessors been tenants in common of the premises there could be no doubt but that they would have had a right to recover the whole, if they could have shown a title to the same. And there can be no good reason against their showing a separate title in, each to a distinct part. It cannot subject the defendant to any inconvenience, or operate as a surprise upon him; and the costs to which he may be made liable, on a recovery against him, will *186be. much less than if four separate actions were brought. It is a course, therefore, that ought to be. encouraged, as it prevents multiplicity of suits. A new trial must, therefore, be awarded, with , costs, to abide the event of the suit.
New trial granted.